


EXHIBIT 10.3

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is dated July 18, 2011 (“Agreement”) and is
between Precious Metals Exploration, Ltd., a company administered under the laws
of Sweden (“Seller”) and Liberty Gold Corp., a Delaware corporation (“Buyer”).




WHEREAS, Seller owns all of the assets set forth on Schedule A hereto, including
rights in the mines set forth on Schedule A (the “Assets”); and




WHEREAS, Seller desires to sell, and Buyer desires to buy, all of the Assets, on
the terms and conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:




ARTICLE I

PURCHASE AND SALE OF ASSETS




1.1  Agreement to Buy and Sell. Subject to the terms and conditions set forth in
this Agreement, Seller hereby agree to sell, transfer and deliver to Buyer on
the Closing Date (as hereinafter defined), and Buyer agrees to purchase on the
Closing Date, all of their rights, title and interest in and to the Assets, free
and clear of any claims, liabilities, security interests, mortgages, liens,
pledges, conditions, charges or encumbrances of any nature whatsoever.

1.2  Liabilities. Buyer shall not assume, pay or discharge or in any respect be
liable for any liability, obligation, commitment or expense of Seller.  Without
limitation of the foregoing and notwithstanding anything in this Agreement to
the contrary, Buyer shall not  assume, pay or discharge, and shall not be liable
for, and Seller shall discharge, as well as indemnify and hold Buyer harmless
from and against, any liability, loss, commitment, obligation or expense of
Seller incident to, or arising out of

(a)

the negotiation and preparation of, or performance under this Agreement or the
Assignment and Bill of Sale, including, without limitation, costs incurred in
connection with the assignment and sale of the Assets

(b)

 any claims, actions, suits, proceedings, liabilities, fines, penalties,
deficiencies or judgments existing on the Closing Date or arising any time
thereafter as a result of or in connection with the use of the Assets,
including, without limitation, the ownership or use of the Assets by Seller and
their conduct of their business up to and including the Closing Date; or





--------------------------------------------------------------------------------



(c)

any tax liabilities of any nature whatsoever of Seller on account of this
Agreement or the operations of Seller up to and including the Closing Date.

1.3

Purchase Price.  (a) The consideration payable by the Buyer to the Seller for
the Assets to be acquired by the Buyer as provided herein shall be as follows::

(i)

a cash payment of US $4,188.44 within seven (7) days of closing;




(ii)

an equal monthly cash payment of US $4,188.44 every one (1) month, following the
initial payment defined in 1.3(i) for a further seventeen (17) months, ending in
December 2012;




(i)

a final cash payment of US $598,630, due on the nineteenth (19th) month
following the initial payment defined in 1.3(i), being January 2013;







ARTICLE II

SELLER REPRESENTATIONS




Seller represents to Buyer as of the date of this Agreement and as of the
Closing Date as follows:




2.1  Organization. The Seller is an entity duly organized, validly existing, and
in good standing under the laws of the Sweden, with all power and authority
necessary to own or use its assets and conduct its business as it is now being
conducted. The Seller is duly qualified to do business as a foreign corporation
in, and is in good standing under the laws of, each state or other jurisdiction
in which the failure to be so qualified or in good standing would have a
material adverse effect on (i) its ability to perform its obligations under this
Agreement or (ii) the assets, financial position, or results of operations of
the Seller.

2.2  Authority. The Seller has full power and authority to execute and deliver
this Agreement and the Assignment and Bill of Sale and to perform its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Assignment and Bill of Sale and performance by the Seller of
its obligations hereunder and thereunder have been duly authorized by the
shareholders and the board of directors of the Seller and no other proceedings
on the part of the Seller is necessary with respect thereto.

2.3  Enforceability. This Agreement and the Assignment and Bill of Sale
constitute the valid and binding obligations of Seller, except as enforceability
is limited by (i) any applicable bankruptcy, insolvency, reorganization,
moratorium, or similar law affecting creditors’ rights generally or (ii) general
principles of equity, whether considered in a proceeding in equity or at law.

2.4  No Violations.  The  execution and delivery of this Agreement and the
Assignment and Bill of Sale by Seller and the performance of her obligations
hereunder and thereunder do not: (i) conflict with, result in a breach of,
constitute a default under (or an event that, with notice or lapse of time or
both, would constitute a default under), accelerate the performance required





2




--------------------------------------------------------------------------------

by, result in the creation of any lien or encumbrance (“Lien”) on any of the
properties or assets of Seller under, or create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under, any
contract to which Seller is a party or by which any properties or assets of
Seller is bound, or (ii) to Seller’s or Seller’s Knowledge, contravene, conflict
with, or violate any federal, state, local, municipal, foreign, international,
multinational, or other administrative order, constitution, law, ordinance,
principle of common law, regulation, statute, or treaty or award, decision,
injunction, judgment, order, ruling, subpoena, or verdict of any court, arbitral
tribunal, administrative agency, or other Governmental Authority to which either
Seller is subject.  For purposes of this Agreement an individual will be deemed
to have “Knowledge” of a particular fact or other matter if: (i) such individual
is actually aware of such fact or other matter; or (ii) a prudent individual
could be expected to discover or otherwise become aware of such fact or other
matter in the course of conducting a reasonably comprehensive investigation
concerning the existence of such fact or other matter. Any individual,
corporation, partnership, limited liability company, joint venture, association,
trust, unincorporated organization, Governmental Authority or authority or any
other entity (“Person”) other than an individual will be deemed to have
“Knowledge” of a particular fact or other mater if any individual who is
serving, or who has at any time served, as a director, officer, partner,
executor, or trustee of such Person (or any similar capacity) has, or at any
time had,  Knowledge of such fact or other matter. A “Governmental Authority”
shall be any: (i) nation, state, county, city, town, village, district, or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign, or
other government; (iii) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal, including an arbitral tribunal);
(iv) multi-national organization or body; or (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing power of any nature.

2.5  Consents.  Other than consent of its shareholders, the Seller is not
required to obtain the approval, ratification, filing, declaration, waiver,
consent or other authorization (“Consent”) of any Person, including the Consent
of any party to any agreement, contract, obligation, promise, arrangement, or
undertaking that is legally binding to which the Seller is party, in connection
with execution and delivery of this Agreement, and the Assignment and Bill of
Sale and performance of its obligations hereunder and thereunder.

2.6  Left Blank.

2.7  Assets. The Seller has good and marketable title to all of the Assets, or
the use thereof:  (i) is not subject to any easements or restrictions or to any
mortgages, liens, pledges, charges, encumbrances or encroachments, or to any
rights of others of any kind of nature whatsoever; (ii) does not encroach or
infringe on the property or rights of another; or (iii) does not contravene any
applicable law or ordinance or any other administrative regulation or violates
any restrictive covenant or any provision of law.  There are no agreements or
arrangements between the Seller on the one hand and any third person which have
any effect upon the Seller’s title to or other rights respecting its assets.
 Further, and not in limitation of any of the foregoing provisions of this
Section 2.7:




(a)

the Seller has the full right and power to transfer the Assets;








3




--------------------------------------------------------------------------------



(b)

the Selller has the exclusive right to bring actions for the infringement of,
and each has taken all actions and made all applicable applications and filings
pursuant to relevant Federal, state and local law required to perfect and
protect its interest and proprietary rights in all of the Assets;




(c)

The Seller does not have any present or future obligation or requirement to
compensate any person with respect to any of the Assets, whether by the payment
of royalties or not, or whether by reason of the ownership, use, license, lease,
sale or any commercial use or any disposition whatsoever of any of its assets;
and




(d)

none of the present or former employees of the Seller own directly or
indirectly, or has any other right or interest in, in whole or in part, any of
the Assets.




2.8  Condition of Property.  All of the Assets are suitable for the purposes for
which they are used, are in good operating condition and in reasonable repair,
free from any known defects, except for normal wear and tear and such minor
defects as do not interfere with the continued use thereof.




2.9  Compliance With Law. The Seller is not in violation of any laws,
governmental orders, rules or regulations, whether federal, state or local, to
which it or any of its properties are subject, which may have a material adverse
affect as to it or the Assets.




2.10  Litigation.  There are no actions, suits, proceedings or investigations
 pending or, to the knowledge of the Seller threatened against or affecting the
Assets whether at law or in equity or admiralty or before or by any U.S.
federal, state, municipal or other governmental department, commission, board,
agency, court or instrumentality, domestic or foreign; the Seller  is not
 operating under, subject to, in violation of or in default with respect to, any
judgment, order, writ, injunction or degree of any court or federal, state,
municipal or other governmental department, commission, board, agency or
instrumentality domestic or foreign related to the Assets.  No inquiries have
been made directly to the Seller by any governmental agency which might form the
basis of any such action, suit, proceeding or investigation.  




2.11

Brokers. No Person has acted as broker, finder, or investment advisor for Seller
or has entered into any contract with ether or any Affiliate of either to act as
such.




ARTICLE III

BUYER REPRESENTATIONS




Buyer represents to Seller as of the date of this Agreement and as of the
Closing Date as follows:

3.1  Organization and Good Standing. Buyer is an entity duly organized, validly
existing, and in good standing under the laws of the State of Delaware, with all
power and authority necessary to own or use its assets and conduct its business
as it is now being conducted.  Buyer is duly qualified to do business as a
foreign corporation in, and is in good standing under the laws of, each state or
other jurisdiction in which the failure to be so qualified or in good standing





4




--------------------------------------------------------------------------------

would have a material adverse effect on (i) its ability to perform its
obligations under this Agreement or (ii) its assets, financial position, or
results of operations.

3.2  Authority. Buyer has full power and authority to execute and deliver this
Agreement and the Assignment and Bill of Sale and to perform its obligations
hereunder. Execution and delivery of this Agreement and the Assignment and Bill
of Sale by Buyer and performance by each of its obligations hereunder and
thereunder has been duly authorized by the board of directors of Buyer and no
other proceedings on the part of Buyer is necessary with respect thereto.  

3.3  Enforceability. This Agreement and the Assignment and Bill of Sale
constitutes the valid and binding obligation of Buyer, enforceable in accordance
with each of their terms, except as enforceability is limited by (i) any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally or (ii) general principles of equity,
whether considered in a proceeding in equity or at law.

3.4  Consents. Buyer is not required to obtain the Consent of any Person,
including the Consent of any party to any Contract to which it is party, in
connection with execution and delivery of this Agreement and performance of its
obligations hereunder.

3.5  No Violations. Execution and delivery by Buyer of this Agreement and the
Assignment and Bill of Sale and performance of its obligations hereunder and
thereunder do not: (i) violate any provision of its organizational documents as
currently in effect; (ii) conflict with, result in a breach of, constitute a
default under (or an event that, with notice or lapse of time or both, would
constitute a default under), accelerate the performance required by, result in
the creation of any Lien on any of it properties or assets under, or create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under, any Contract to which it is a party or by which any of its
properties or assets are bound; or (iii) to the knowledge of Buyer, contravene,
conflict with, or violate any law or order to which it is subject.

3.6  Left Blank.

ARTICLE IV

THE CLOSING




4.1  Closing. The parties shall hold the closing of the transactions
contemplated by this Agreement (the “Closing”) at 10:00 A.M. on July 18, 2011 or
at such other time and place as the parties agree (the date of the Closing, the
“Closing Date”).

4.2  Deliveries by Seller to Buyer. At or before the Closing, Seller shall
deliver to Buyer the following:

(a)

an Assignment and Bill of Sale substantially in the form annexed hereto as
Exhibit B duly executed by Seller;

(b)

resolutions adopted by the shareholders of Seller authorizing Seller to execute
and deliver this Agreement and the Assignment and Bill of Sale; and





5




--------------------------------------------------------------------------------



(c)

resolutions adopted by the board of directors of Seller authorizing Seller to
execute and deliver this Agreement and the Assignment and Bill of Sale and to
perform its obligations hereunder and thereunder

(d)

a certificate of the President of Seller that the representations and warranties
of Buyer set forth herein are true and correct on and as of the Closing Date as
though such representations and warranties were made as of such date;

4.3  Deliveries by Buyer to Seller. At or before the Closing, Buyer shall
deliver to Seller the following:

(e)

resolutions adopted by the board of directors of Buyer authorizing Buyer to
execute and deliver this Agreement and the Assignment and Bill of Sale and to
perform its obligations hereunder and thereunder;

(f)

the Assignment and Bill of Sale duly executed by Buyer;

(g)

a certificate of the President of Buyer that the representations and warranties
of Buyer set forth herein are true and correct on and as of the Closing Date as
though such representations and warranties were made as of such date;

4.4

Conditions to Buyer’s Obligation.

Buyer’s obligation to purchase the Assets shall be subject to satisfaction, on
or before the Closing Date, of the following conditions:




(a)  

Representations and Warranties Correct; Performance.  The representations and
warranties of Seller contained in this Agreement (including the Exhibits and
Schedules hereto) in connection with the transactions contemplated by this
Agreement shall be true, complete and accurate when made and on and as of the
Closing Date as though such representations and warranties were made at and as
of such date.  Seller shall have duly and properly performed, complied with and
observed each of its covenants, agreements and obligations contained in this
Agreement to be performed, complied with and observed on or before the Closing
Date.




(b)   

Purchase Permitted by Applicable Laws.  The purchase of and payment for the
Assets to be purchased by Buyer hereunder shall not be prohibited by any
applicable law or governmental regulation.




(c)   

Proceedings; Receipt of Documents.  All corporate and other proceedings taken or
required to be taken by Seller in connection with the transactions contemplated
hereby and all documents incident thereto shall have been taken and shall be
reasonably satisfactory in form and substance to Buyer, and Buyer shall have
received all such information and such counterpart originals or certified or
other copies of such documents as Buyer may reasonably request.




(d)  

No Adverse Decision.  There shall be no action, suit, investigation or
proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin, prevent the
consummation of or otherwise





6




--------------------------------------------------------------------------------

affect the transactions contemplated by this Agreement or questions the validity
or legality of any such transactions or seeks to recover damages or to obtain
other relief in connection with any such transactions.




(e)

Approvals and Consents.  Seller shall have obtained all authorizations,
consents, rulings, approvals, licenses, franchises, permits and certificates, or
exemptions therefrom, by or of all governmental authorities and non-governmental
administrative or regulatory agencies having jurisdiction over the parties
hereto, this Agreement, the Assets, or the transactions contemplated hereby,
including, without limitation, all third parties pursuant to existing agreements
or instruments by which Seller may be bound, which are required for the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, at no cost or other adverse consequence to
Buyer and all thereof shall be in full force and effect at the time of Closing.




ARTICLE V

POST CLOSING COVENANTS




5.1  Buyer agrees to maintain the Assets for eighteen (18) months and to make
all future payments required to maintain the Assets other than payments required
for actions or omissions prior to the Closing.

5.2  Buyer hereby grants to Seller a 10% net smelter returns (NSR) royalty on
the gross mineral production from the Assets until such time as it no longer
owns or operates the Assets.  The royalty shall be payable within 45 days of the
end of each year at the end of each year.  The royalty shall be a percent of the
proceeds received from any final product produced from mining operations of the
Buyer on the Assets less sale and brokerage costs, transportation costs,
smelting, refining, sampling/assaying costs, processing costs and extraction
taxes. After the full balance is paid, as defined in section 1.3(i-iii), the NSR
will reduce to 5% from that day forward.




ARTICLE VI

INDEMNIFICATION




6.1  Indemnification of Buyer by Seller. Seller shall severally indemnify Buyer
against:

(h)

any and all liability, loss, claim, settlement payment, cost and expense,
interest, award, judgment, damages (including punitive damages), diminution in
value, fines, fees and penalties or other charge which are not expressly assumed
by Buyer as herein provided (“Losses”).

(i)

any and all liabilities, losses, damages, claims, costs and reasonable expenses
suffered by Buyer (whether awarded against Buyer or paid by Buyer in settlement
of a claim) resulting from any misrepresentation, breach of a warranty, or
non-fulfillment of any covenant or agreement on the part of Seller  contained in
this Agreement or the Assignment and Bill of Sale or in any statement,
attachment, schedule, exhibit or certificate furnished or to be





7




--------------------------------------------------------------------------------

furnished by Seller  to Buyer pursuant hereto or in connection with the
transactions contemplated hereby; and

(j)

 any and all any court filing fee, court cost, arbitration fee or cost, witness
fee, and each other fee and cost of investigating and defending or asserting a
claim for indemnification under this article, including, without limitation, in
each case, attorneys’ fees, other professionals’ fees, and disbursements
(“Litigation Expenses”) (Losses and Litigation Expenses are collectively,
“Indemnifiable Losses”) incident to any of the foregoing.

6.2  Right to Rely Despite Investigation. Buyer is entitled to rely fully upon
the representations of Seller contained in this Agreement, despite in each
instance any right of such party to investigate fully the affairs of the other
party, and any knowledge of facts determined or determinable by such party as a
result of its investigation or right of investigation.

6.3  Party Claims. (a) Buyer shall notify Seller if it is seeking
indemnification in writing, and with reasonable promptness, of any claim (a
“Claim”).

(b)

In the notice delivered under Section 8.9(a), Buyer shall include the following:

                                  (1)

a description of any claim, or any event, or fact known to Buyer that gives rise
or may give rise to a claim, by Buyer against Seller under this Agreement,
including the nature and basis of the claim, event, or fact and the amount of
any claim, to the extent known; and

                                  (2)

the following statement:

“Buyer’s claim is conclusively deemed a liability of Seller if Seller does not
dispute its liability by written notice to Buyer before the end of the 30-day
period following delivery to Seller of the notice of this claim.”

(c)

It is a condition to Seller’s obligation to indemnify Buyer with respect to a
Claim that Buyer perform its obligations under Sections 6.3(a) and 6.3 (b), but
failure to satisfy that condition relieves Seller of its obligation to indemnify
with respect to a Claim only to the extent that Seller actually has been
prejudiced by Buyer’s failure to give notice as required.

(d)

Seller has the right, by written notice, for a 30-day period, to dispute its
liability to Buyer with respect to a Claim. The 30-day period begins the day
after delivery to Seller of Buyer’s notice under Section 6.3(a) and ends at
midnight at the end of the 30th day.

(e)

If Seller timely disputes its liability to Buyer with respect to a Claim, Seller
and Buyer shall negotiate in good faith to resolve the dispute.

(f)

The Claim described in the notice is conclusively deemed a Loss of Seller if
(i) Buyer has provided Seller notice in accordance with Section 6.3(b) and
(ii) Seller does not dispute its liability as provided in Section 6.3(d).





8




--------------------------------------------------------------------------------



(g)

If a Claim has been deemed a Loss in accordance with Section 5.3(f), Seller
shall pay the amount of the Loss to Buyer (i) on demand or (ii) on the later
date when the amount of the Loss (or a portion of it) becomes finally determined
if Buyer estimated the amount of the Loss (or any portion of it) in its notice.

(h)

In addition to making the payment under Section 6.3(g), Seller shall make any
other payments required by this article, including, without limitation, the
payment of the Buyer’s Litigation Expenses.

6.4

Non-Party Claims. (a) If any Person other than a party to this Agreement brings
any Proceeding against Buyer (a “Non-Party Claim”) with respect to which Seller
may have liability, Buyer must promptly notify Seller in writing of the
Non-Party Claim and deliver to Seller a copy of the claim, process, and all
legal pleadings with respect to the Non-Party Claim. Receipt of this notice is a
condition to Seller’s liability with respect to the Non-Party Claim.

(b)

If Seller wishes to assume the defense of the Non-Party Claim, it must do so by
sending notice of the assumption to Buyer. Seller’s assumption of the defense
acknowledges its obligation to indemnify. Promptly after sending the notice,
Seller shall choose and employ independent legal counsel of reputable standing.
After sending the notice, Seller is entitled to contest, pay, settle or
compromise the Non-Party Claim as it determines, subject to Section 6.4(e).

(c)

Buyer is entitled to participate in the defense of a Non-Party Claim and to
defend a Non-Party Claim with counsel of its own choosing and without the
participation of Seller if (i) Seller fails or refuses to defend the Non-Party
Claim on or before the 60th day after Buyer has given written notice to Seller
of the Non-Party Claim or (ii) representation of Seller and Buyer by the same
counsel would, in the opinion of that counsel, constitute a conflict of
interest.

(d)

Seller shall pay for the Litigation Expenses incurred by Buyer to and including
the date Buyer assumes the defense of the Non-Party Claim. Upon Seller’s
assumption of the defense of the Non-Party Claim, Seller’s obligation ceases for
any Litigation Expenses Buyer subsequently incurs in connection with the defense
of the Non-Party Claim, except that Seller is liable for Buyer’s Litigation
Expenses if (i) Buyer has employed counsel in accordance with Section 6.4(c) or
(ii) Seller has authorized in writing the employment of counsel and stated in
that authorization the dollar amount of Litigation Expenses for which Seller is
obligated.

(e)

If Seller assumes the defense of a Non-Party Claim, it may not affect any
compromise or settlement of the Non-Party Claim without the consent of Buyer,
and Buyer has no liability with respect to any compromise or settlement of any
Non-Party Claim effected without its consent, except that Seller may effect a
compromise or settlement of any Non-Party Claim without an Buyer’s consent if
the following three conditions are met: (i) there is no finding or admission of
any violation of law or any violation of the rights of any person and no effect
on any other claim that may be made against Buyer; (ii) the sole relief provided
is monetary damages that are paid in full by Sellers; and (iii) the compromise
or settlement includes, as an unconditional term, the claimant’s or the
plaintiff’s release of Buyer, in form and substance satisfactory to Buyer, from
all liability in respect of the Non-Party Claim.





9




--------------------------------------------------------------------------------




ARTICLE VII

TERMINATION




7.1  Termination. This Agreement may be terminated as follows, at any time prior
to the Closing:

(a)

by written agreement of the parties;

(b)

by either party if the Closing has not occurred by the date for the Closing
stated in this Agreement, except that the right to terminate this Agreement in
accordance with this clause (b) will not be available to any party whose failure
to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or prior to that date;

(c)

by either party if a Governmental Authority issues a non-appealable final Order
having the effect of permanently restraining, enjoining or otherwise prohibiting
the transactions contemplated by this Agreement, except that the right to
terminate this Agreement pursuant to this clause (c) will not be available to
any party whose failure to comply with this Agreement has contributed materially
to the issuance of that Order;

(d)

by Buyer, if any representation of Seller  set forth in this Agreement was
inaccurate when made or becomes inaccurate as of the Closing Date; and

(e)

by Seller, if any representation of Buyer set forth in this Agreement was
inaccurate when made or becomes inaccurate as of the Closing Date.  

7.2  Effect of Termination. If this Agreement is terminated in accordance with
section 7.1, all provisions of this Agreement will cease to have any effect,
except that if this Agreement is terminated by a party because another party
fails to perform or comply with any of the obligations that it is required to
perform or to comply with under this Agreement or because any representation of
another party set forth in this Agreement was inaccurate when made or becomes
inaccurate such that the representations are inaccurate on the Closing Date, the
terminating party’s right to indemnification under Article VI will survive that
termination unimpaired.  




ARTICLE VIII

MISCELLANEOUS




8.1  Reasonable Efforts. Subject to the conditions of this Agreement, each of
the parties shall use the efforts that a reasonable person in the position of
the promisor would make so as to achieve that goal as expeditiously as possible
(“Reasonable Efforts”) to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary or advisable under applicable Laws to
consummate the transactions contemplated by this Agreement as promptly as
practicable including but not limited to (i) taking such actions as are
necessary to obtain any





10




--------------------------------------------------------------------------------

required approval, consent, ratification, filing, declaration, registration,
waiver, or other authorization and (ii) satisfying all conditions to Closing at
the earliest possible time.

8.2  Transaction Costs. Each party shall pay its own fees and expenses
(including without limitation the fees and expenses of its representatives,
attorneys, and accountants) incurred in connection with negotiation, drafting,
execution, and delivery of this Agreement.  

8.3  Assignment. No party may assign any of its rights or delegate any
performance under this Agreement except with the prior written consent of the
other party.

8.4  Binding. This Agreement binds, and inures to the benefit of, the parties
and their respective permitted successors and assigns.

8.5  Governing Law. The laws of the State of Delaware (without giving effect to
its conflict of laws principles) govern all matters arising out of this
Agreement, including without limitation tort claims.

8.6  Entirety of Agreement. This Agreement constitute the entire agreement of
the parties concerning the subject matter hereof and supersedes all prior
agreements, if any.

8.7  Further Assurances. Each party shall execute and deliver such additional
documents and instruments and perform such additional acts as the other party
may reasonably request to effectuate or carry out and perform all the terms of
this Agreement and the transactions contemplated hereby, and to effectuate the
intent of this Agreement.

8.8  Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, any of this
Agreement must be brought against any of the parties in the courts of the State
of Texas and each party hereto waives any objection to venue laid therein.
Process in any such action or proceeding may be served by sending or delivering
a copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 8.9.  Nothing in this Section 8.8,
however, affects the right of any party to serve legal process in any other
manner permitted by law.

8.9  Notices. (a) Every notice or other communication required or contemplated
by this Agreement must be in writing and sent by one of the following methods:

                                      (1)

personal delivery, in which case delivery will be deemed to occur the day of
delivery;

                                      (2)

certified or registered mail, postage prepaid, return receipt requested, in
which case delivery will be deemed to occur the day it is officially recorded by
the U.S. Postal Service as delivered to the intended recipient; or

                                      (3)

next-day delivery to a U.S. address by recognized overnight delivery service
such as Federal Express, in which case delivery will be deemed to occur upon
receipt.





11




--------------------------------------------------------------------------------



(b)

In each case, a notice or other communication sent to a party must be directed
to the address for that party set forth below, or to another address designated
by that party by written notice:




If to Seller:

Precious Metals Exploration Corp.

Fabriksgaten 7

Gothenbuurg 412 50, Sweden




If to Buyer:

Liberty Gold Corp

2415 East Camelback Road

Suite 700

Phoenix, AZ  85016




8.10  References to Time. All references to a time of day in this Agreement are
references to the time in the State of Delaware.

8.11  Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.

8.12  Counterparts. This Agreement may be executed in several counterparts, each
of which is an original and all of which together constitute one and the same
instrument.








12




--------------------------------------------------------------------------------




8.13  No Third-Party Rights. Nothing expressed or referred to in this Agreement
gives any Person other than the parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement, and this Agreement and all of its provisions are for the sole
and exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.  The undersigned are signing this Agreement on the date
stated in the introductory clause.




LIBERTY GOLD CORP.







By:

/s/ Lynn Harrison

Name: Lynn Harrison

Title: President

PRECIOUS METALS EXPLORATION CORP.




By:

/s/ Steven Drayton

Name:  Steven Drayton

Title: Director





13




--------------------------------------------------------------------------------




EXHIBIT B




ASSIGNMENT AND BILL OF SALE




KNOW ALL MEN BY THESE PRESENTS, that Precious Metals Exploration, Ltd., a
company formed under the laws of Sweden, with its principal place of business at
Fabriksgaten 7, Gothenbuurg, 412 50, Sweden ("Seller"), for and in
consider­ation of the purchase price provided for in that certain Asset Purchase
Agreement, dated July 18, 2011 (the “Purchase Agreement”) between Seller and
Liberty Gold Corp., a Delaware corporation with its principal place of business
at 2415 East Camelback Road, Suite 700, Phoenix, AZ  85016 (“Buyer”) and other
good and valuable consid­eration in full payment for the assets hereinafter
specified, the receipt and sufficien­cy of which is hereby acknowl­edged, has
granted, bargained, sold and by these presents does grant, bargain, sell, convey
and deliver to Buyer, and its successors and assigns, the assets set forth below
(collectively, the “Assets”):




An undivided 100% interest in 2 patented claims and 5 federal claims comprising
roughly 134 acres in Mohave County, Arizona.




The “Property” is defined as follows:




A) Alta Patented lode Mining Claim, Parcel No.330-02-009 and the Sirius Patented
Mining Claim, Parcel No. 330 02 011 both shown on Mineral Survey MS 2854A,
located in Section 4, Range 17W, Township 22N of the Gila and Salt River Base
and Meridian, composed of 18 and 16 acres respectively, together with all
buildings, tunnels, and shafts and other improvements thereon, and all rents,
issues and profits thereof.




B) 5 Federal Mining Claims recorded as Copper & Gold, Copper & Gold No.1, Rico
I, Rico II, and Rico III, consisting of approx. 20 acres each, located in Sec.
29 & 30, of Mohave County, T23N R17W, G.&S.R.B.&M recorded as FEE# 2010070725-
2010070729 respectively.





TO HAVE AND TO HOLD the said assets unto Buyer, its succes­sors and assigns, to
and for its own use, forever.




1.  Seller warrants to Buyer, its succes­sors and assigns, that at the time of
delivery of this Assignment and Bill of Sale to Buyer, Seller has good and valid
title to said assets and good and lawful right to grant, bargain, sell, convey
and deliver said assets as aforesaid and that the title to said assets are as of
the date of delivery of said assets to Buyer, free and clear of all claims,
liens, pledges, security interests and other encumbrances of any nature
whatsoever.  Seller further warrants that upon delivery of this Assignment and
Bill of Sale to Buyer, Buyer shall have good and valid legal title to the assets
described in this Assignment and Bill of Sale, free and clear of all claims,
liens, pledges, security interests and other encum­brances of any nature
whatsoever.








--------------------------------------------------------------------------------

2.  Buyer shall not assume, pay or discharge or in any respect be liable for any
liability, obligation, commitment or expense of Seller, including without
limitation, the following liabilities and obligations of Seller incident to, or
arising out of:




(a)

the negotiation and preparation of, or performance under this Agreement, the
Assignment and Bill of Sale, including, without limitation, costs incurred in
connection with the assignment and sale of the Assets

(b)

 any claims, actions, suits, proceedings, liabilities, fines, penalties,
deficiencies or judgments existing on the Closing Date or arising any time
thereafter as a result of or in connection with the conduct of the business of
Seller, including, without limitation, the ownership or use of the Assets by
Seller and Seller’s conduct of its business up to and including the Closing
Date; or

(c)

any tax liabilities of any nature whatsoever of Seller on account of this
Agreement or the operations of Seller up to and including the Closing Date.

3.  Seller agrees to execute and deliver to Buyer such other docu­ments and
instruments of sale, conveyance, transfer and assignment, satisfac­tory in form
and substance to Buyer, as may be reasonably requested by Buyer in order to
effect Seller’s assignment of Assets hereunder.




IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
as of the 18th day of July, 2011.







LIBERTY GOLD CORP.







By: /s/ Lynn Harrison

Name:  Lynn Harrison

Title:  President







PRECIOUS METALS EXPLORATION, LTD.




By: /s/ Steven Drayton

Name:  Steven Drayton

Title: Director











15




--------------------------------------------------------------------------------







SCHEDULE A







ASSETS







An undivided 100% interest in 2 patented claims and 5 federal claims comprising
roughly 134 acres in Mohave County, Arizona.




The “Property” is defined as follows:




A) Alta Patented lode Mining Claim, Parcel No.330-02-009 and the Sirius Patented
Mining Claim, Parcel No. 330 02 011 both shown on Mineral Survey MS 2854A,
located in Section 4, Range 17W, Township 22N of the Gila and Salt River Base
and Meridian, composed of 18 and 16 acres respectively, together with all
buildings, tunnels, and shafts and other improvements thereon, and all rents,
issues and profits thereof.




B) 5 Federal Mining Claims recorded as Copper & Gold, Copper & Gold No.1, Rico
I, Rico II, and Rico III, consisting of approx. 20 acres each, located in Sec.
29 & 30, of Mohave County, T23N R17W, G.&S.R.B.&M recorded as FEE# 2010070725-
2010070729 respectively.






16


